EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email on May 17, as a follow up to an interview with James Wimpe on May 13, 2021.

The application has been amended as follows: 
Claim 1.         (Currently Amended) A fan blade for a gas turbine engine, comprising:
an airfoil having a leading edge and a trailing edge, the airfoil including:
a spar defining the leading edge and the trailing edge, the spar having a spar exterior surface and a spar interior surface, the spar exterior surface extending continuously between the leading edge and the trailing edge and defining the leading edge, the trailing edge and a suction side of the airfoil, at least a portion of the leading edge, the spar interior surface, and at least a portion of the trailing edge defining a pocket; 
a structural member received within the pocket, the structural member having a structural member exterior surface and a structural member interior surface; 
a first plurality of triangular-shaped windows formed in the spar that extend from the spar interior surface towards the spar exterior surface, the first plurality of windows arranged in with a side of the first plurality of windows extending along the spanwise extending first row;
an opposing second plurality of triangular-shaped windows formed in the spar, the second plurality of windows arranged in a spanwise extending second row, the first plurality of windows overlapping the second plurality of windows in a chordwise direction; and
an insert disposed in each window of the plurality of windows.

Claim 9.    (Currently Amended) A fan blade for a gas turbine engine, comprising:

an airfoil having a leading edge and a trailing edge, the airfoil including:

a spar having:

a head defining the leading edge, the head having a first arm and a second arm;

a spar body extending from the head towards the trailing edge, spar body having a first side and a second side that is disposed opposite the first side;

a plurality of triangular-shaped windows formed in the spar, each window extending from at least one of the first side and the second side towards the opposite of the at least one of the first side and the second side the plurality of triangular-shaped windows including:

a first plurality of triangular-shaped arranged in a spanwise extending first row with a side of the first plurality of windows extending along the spanwise extending first row;

an opposing second plurality of triangular-shaped windows arranged in a spanwise extending second row, the first plurality of windows overlapping the second plurality of windows in a chordwise direction;

a first structural member that engages the first arm and the first side and extends toward the trailing edge;

a second structural member that engages the second arm and the second side and extends toward the trailing edge; and

a plurality of inserts, each insert of the plurality of inserts at least partially received in a window of the plurality of windows;



wherein the first arm extends at least partially over the first side.


Claim 15. (Currently Amended) A gas turbine engine, comprising:
an airfoil having a leading edge, a trailing edge, a pressure side extending between the leading and the trailing edge, and a suction side that is disposed opposite the pressure side extending between the leading edge and the trailing edge, the airfoil including:

a spar defining the leading edge, the spar being made of a first material; and

a structural member bonded to the spar, the structural member being made of a second material that is different from the first material;

a plurality of triangular-shaped windows formed in the spar, the plurality of triangular-shaped windows including:

a first plurality of triangular-shaped arranged in a spanwise extending first row with a side of the first plurality of windows extending along the spanwise extending first row;

an opposing second plurality of triangular-shaped windows arranged in a spanwise extending second row, the first plurality of windows overlapping the second plurality of windows in a chordwise direction; and

a plurality of inserts, each insert of the plurality of inserts at least partially received in a window of the plurality of windows;

wherein the spar exterior surface defines the suction side of the airfoil extending from the leading edge to the trailing edge;

wherein the spar includes:

a head having a first arm and a second arm; and

a spar body that extends from the head, the spar body having a first side and a second side that is disposed opposite the first side;

wherein the first arm extends at least partially over the first side.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The office noted Applicant's most recent amendment with regards to the overlapping two spanwise rows of triangles in opposition was a strong amendment; however, Fig 2 of US 9,121,284 to Pope shows what could be construed as oppositely oriented adjacent spanwise arrangements of triangular inserts that overlapped.  The office noted; however, that Pope's triangles had sides aligned with the chord direction such that they'd oppose a lower chordwise triangle in the next spanwise row over, while Applicant arranged their inserts in a spanwise oriented side, towards the next spanwise row in opposition.  The office searched for this additional spanwise side triangular alignment feature to determine if it was found within the art in such a way as to be applicable to the rib formed spanwise spar structure of the claims and Applicant’s invention, and could find no reason to change the triangular alignment form arts such as Pope, other than using hindsight.  Applicant’s arrangement and orientation allowed Applicant to align and secure their inserts to the spanwise rows they were arranged in, which is particularly useful in embodiments where the spar did not extend the full length and one must fit as many inserts in a narrow partial-chord space, which can be done by arranging the inserts to align spanwise sides as Applicant does. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745